     Case 5:16-cv-03260-BLF Document 473-1 Filed 03/05/19 Page 1 of 2


 1   KEKER, VAN NEST & PETERS LLP
     ROBERT A. VAN NEST - # 84065
 2   rvannest@keker.com
     MATTHEW M. WERDEGAR - # 200470
 3   mwerdegar@keker.com
     EUGENE M. PAIGE - # 202849
 4   epaige@keker.com
     MATTHIAS A. KAMBER - # 232147
 5   mkamber@keker.com
     RYAN K. WONG - # 267189
 6   rwong@keker.com
     LEAH PRANSKY - # 302246
 7   lpransky@keker.com
     SHAYNE HENRY - # 300188
 8   shenry@keker.com
     ANDREW S. BRUNS - # 315040
 9   abruns@keker.com

10   633 Battery Street
     San Francisco, CA 94111-1809
11   Telephone:     415 391 5400
     Facsimile:     415 397 7188
12
     Attorneys for Defendants
13   ALPHABET INC., GOOGLE LLC, and LOON LLC

14
                                  UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16
                                        SAN JOSE DIVISION
17
     SPACE DATA CORPORATION,                       Case No. 5:16-cv-03260-BLF
18
                    Plaintiff,                     [PROPOSED] ORDER GRANTING
19                                                 DEFENDANTS’ MOTION TO REMOVE
               v.                                  INCORRECTLY FILED DOCUMENTS
20                                                 FROM THE DOCKET; DKT NOS. 466-10,
     ALPHABET INC., GOOGLE LLC, and                467-8
21   LOON LLC,
                                                   Dept:      Courtroom 3 - 5th Floor
22                  Defendants.                    Judge:     Hon. Beth Labson Freeman

23                                                 Date Filed: June 13, 2016

24                                                 Trial Date: August 5, 2019

25

26

27

28

          [PROPOSED] ORDER GRANTING MOTION TO REMOVE INCORRECTLY FILED DOCUMENTS
                                      FROM THE DOCKET
                                   Case No. 5:16-cv-03260-BLF
     1323831
     Case 5:16-cv-03260-BLF Document 473-1 Filed 03/05/19 Page 2 of 2


 1             The Court, having fully considered the papers and arguments presented by Defendants

 2   Alphabet Inc., Google LLC, and Loon LLC (collectively, “Google”), hereby GRANTS

 3   Defendants’ Motion to Remove Incorrectly Filed Documents from the Docket; Dkt Nos. 466-10,

 4   467-8.

 5             IT IS HEREBY ORDERED THAT Docket Numbers 466-10 and 467-8 will be

 6   permanently deleted from the docket.

 7

 8
      Dated:
 9                                                     Hon. Beth Labson Freeman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                1
         [PROPOSED] ORDER GRANTING MOTION TO REMOVE INCORRECTLY FILED DOCUMENTS
                                      FROM THE DOCKET
                                   Case No. 5:16-cv-03260-BLF
     1323831
